Citation Nr: 0613375	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  95-38 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle injury.

2.  Entitlement to service connection for residuals of right 
elbow injury.

3.  Entitlement to service connection for a skin disorder of 
the hands, to include psoriasis.

4.  Entitlement to service connection for cognitive 
impairment, claimed as secondary to service-connected heart 
disease with hypertension.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney At 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1976 to August 1980 
and from April 1982 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in May 1999 and he 
testified at a Board hearing at the RO in June 2003 and 
February 2006.  This matter was previously before the Board 
and was remanded in December 2003 and July 2005.


FINDINGS OF FACT

1.  Residuals of a right ankle injury were not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor are residuals of a right 
ankle injury otherwise related to such service.

2.  Residuals of a right elbow injury were not manifested 
during the veteran's active duty service or for many years 
after separation from service, nor are residuals of a right 
elbow injury otherwise related to such service.

3.  A skin disorder of the hands, to include psoriasis, was 
not manifested during the veteran's active duty service or 
for many years after separation from service, nor is a skin 
disorder, to include psoriasis, otherwise related to such 
service.

4.  Cognitive impairment was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is cognitive impairment 
otherwise related to such service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle injury were not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Residuals of a right elbow injury were not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A skin disorder of the hands, to include psoriasis, was 
not incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  Cognitive impairment was not incurred or aggravated 
during the veteran's active duty service, and is not 
proximately due to or the result of service-connected 
disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the appellant that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence he himself may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the appellant 
and his representative have alleged no prejudice as a result 
of this error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the appellant's 
claims, any question as to the appropriate effective date to 
be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
twice and the RO has made numerous attempts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims, including obtaining medical records identified by 
the appellant.  The record includes service medical records, 
private medical records and VA medical records.  The record 
also contains numerous VA examination reports and etiology 
opinions.  Under these circumstances, there is sufficient 
medical evidence to decide the claims at hand and there is no 
further duty to provide another medical examination or 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

Right Ankle

The veteran's service medical records are devoid of reference 
to any injury or illness of the right ankle.  A March 1995 VA 
examination report shows that the veteran reported injuring 
his right ankle in service.  He stated that he had a popping 
sensation in the right ankle on occasion that was followed by 
swelling.  Plantar flexion of the ankle was normal, but the 
veteran was unable to dorsiflex past 0 degrees.  He had some 
reduced strength and there was tenderness.  The examiner did 
not diagnose any disability of the right ankle.

A March 2002 VA examination report reflects that the veteran 
continued to complain of right ankle pain, popping and 
swelling.  On examination, the veteran was wearing a brace.  
He had no range of motion of the ankle.  The examiner 
diagnosed with veteran with synovitis and noted that he felt 
that the veteran's lack of range of motion was due to wearing 
the brace.  

A June 2004 VA examination report notes that the veteran 
complained of swelling and popping of the right ankle.  On 
examination the veteran was wearing a rigid ankle brace with 
no range of either dorsiflexion or plantar flexion.  The 
veteran did not have a limp.  Range of motion was to 10 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
There was no swelling or instability of the ankle.  X-rays of 
the right ankle were normal.  The examiner's diagnosis was 
that there was no significant disease process of the right 
ankle.  

As noted above, entitlement to service connection requires 
evidence of an in-service illness or injury, a current 
disability, and an etiological link between the in-service 
event and the current disability.  In the present case, there 
is absolutely no evidence of any right ankle injury or 
illness during the veteran's active duty service.  
Additionally, there is no evidence of a current disability as 
the June 2004 VA examination report shows normal x-rays and a 
diagnosis of no significant disease process of the right 
ankle.  As there is no evidence of an in-service illness or 
injury and no evidence of a current disability, service 
connection for a right ankle disability is not warranted.  

The Board acknowledges that the March 2002 VA examination 
report diagnosed the veteran with "synovitis" of the right 
ankle.  Even assuming for the sake of argument only that the 
veteran does have a current right ankle disability, without 
evidence of any in-service right ankle illness or injury, 
service connection would still not be warranted.  

Right Elbow

Service medical records show one instance of complaint of 
right elbow pain during active duty service in April 1989.  
On examination, the veteran had full range of motion with 
tenderness; however, no crepitus and no deformity were noted.  
X-rays were normal.  The diagnosis was a contusion.  

A March 1995 VA examination report notes the veteran's 
complaints related to his right elbow but does not reflect 
that it was examined by the physician.  Nevertheless, the 
examination report shows a diagnosis of epicondylitis, right 
elbow, medially.

A private examination report from August 1997 shows that the 
veteran had full range of motion of the right elbow on 
examination with slightly decreased right arm strength and 
positive Tinel's sign on the right ulnar nerve at the elbow.  
The diagnoses were status post right medial epicondyle 
fracture by history and probable right ulnar neuropathy.  The 
examiner noted that the symptoms of numbness and weakness of 
the right upper extremity were out of proportion to the 
actual physical findings and that the findings of non-
anatomical pain and non-anatomical response to Tinel's sign 
caused the seeming weakness of the right upper extremity to 
be suspect. 

An August 1998 EMG study of the right median and ulnar nerves 
showed that all motor and sensory response amplitude and 
latency values were within normal limits as were the derived 
conduction velocity values.  The conclusion was that there 
was no electrodiagnostic evidence for carpal tunnel syndrome 
but that there was evidence of right ulnar slowing across the 
elbow.  

A June 2004 VA examination report shows that the examiner 
noted the one incident of right elbow pain recorded during 
active duty service.  The examiner noted that the x-ray was 
normal at the time and that there were no follow-up notes 
about the injury.  On physical examination, the veteran had 
some tenderness on palpation of the right elbow area.  There 
was no evidence of joint swelling.  The veteran had full grip 
strength bilaterally and full strength of flexion and 
extension of the elbow.  Although the veteran complained on 
some flexion and extension, the examiner noted that his 
strength remained full.  X-rays of the right elbow were 
normal.  The examiner's diagnosis was that the veteran had no 
significant disease process of the right elbow.  The examiner 
also stated that he felt that the veteran used his right arm 
normally because he had normal strength which did not 
diminish on repeated testing.  

The Board acknowledges the one complaint of elbow pain that 
was diagnosed as a contusion during active duty service.  
However, with the complete lack of subsequent complaints of 
any right elbow problems during the remainder of the 
veteran's active duty service, the Board believes that this 
isolated instance was an acute injury that resolved without 
leaving any residual disability.  

The Board also acknowledges the March 1995 VA examination 
report and the diagnosis of epicondylitis, right elbow, 
medially.  However, as the same examination report does not 
reflect that the examiner reviewed the veteran's c-file or 
actually examined the veteran's right elbow, the Board does 
not find this to be a valid diagnosis of a disability.  

The Board also acknowledges the finding of right ulnar nerve 
impairment in the August 1997 and August 1998 examinations.  
However, the June 2004 VA examination report shows that after 
reviewing the veteran's c-file, obtaining x-ray images, and 
performing a physical examination, the examiner could find no 
significant disease process of the right elbow.  As such, 
there is no medical evidence of a current right elbow 
disability.  Service connection cannot be established without 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for a right elbow 
disability is not warranted.

Skin Disorder of the Hands, to include Psoriasis

The veteran contends that he used chemicals during active 
duty service and that this resulted in a dermatologic 
disability of the hands.

The veteran's service medical records are devoid of reference 
to any complaints or diagnosis of psoriasis or any other 
dermatologic disability of the hands.

A March 1995 VA examination report shows that the veteran 
reported chronic cracking and dryness of the hands which he 
attributed to chemical exposure during active duty service.  
He reported that the skin on his fingers often cracked and 
bled.  There is no record of physical examination of the 
veteran's hands or skin.  The diagnosis was "chronic 
psoriasis of the hands, possibly related to chemical exposure 
while in the service."

An August 2004 VA dermatology follow-up showed that the 
veteran complained of dryness of the skin of his hands, but 
no abnormalities were noted on physical examination.  

A September 2004 VA dermatology addendum shows that the 
examiner reviewed the veteran's medical records from October 
2001 to present and noted that the veteran had received 
treatment for several dermatology conditions, including 
scrotal and penile growths and skin tags under the arms.  The 
examiner noted that there was no evidence of psoriasis in the 
veteran's medical records.  The examiner stated  that the 
veteran's skin problems were all common and could in no way 
be linked to the veteran's service.

In summary, there is no evidence of any complaints or 
diagnosis of any dermatologic disability of the hands during 
active duty service.  Moreover, there is no evidence of any 
current dermatologic condition of the hands.  As noted 
previously, service connection cannot be established without 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no evidence of any current skin 
disability of the hands, to include psoriasis, service 
connection is not warranted.

Cognitive Impairment

Service connection is in effect for several disabilities, to 
include coronary artery disease, evaluated as 100 percent 
disabling since April 1997.

The veteran's service medical records are devoid of reference 
to any complaints or diagnoses of cognitive impairment.  
Post-service medical records are inconsistent in 
demonstrating whether or not the veteran actually suffers 
from a cognitive impairment disability and, if so, whether or 
not it is related to either his active duty service or a 
service-connected disability.  

Specifically, a September 1995 VA examination report states 
that the veteran complained of a decrease in memory and 
cognitive function.  Neurologic examination was nonfocal and 
his memory was three out of three for complex objects in five 
minutes.  The examiner stated that the veteran's neurologic 
examination was normal and rudimentary memory tests were 
normal as well.  He noted that, in any event, based on the 
veteran's history, he did not see how his cardiac condition 
could have caused his claimed memory deficits.  

A July 1997 VA examination report shows that the examiner 
reviewed the veteran's c-file and noted that, other than the 
veteran's and his family's subjective complaints and 
observations, there was no evidence of cognitive impairment.  
There was little cognitive impairment on testing.  He was 
able to remember a complicated address after ten minutes, 
with an error only in the zip code and he was able to do 
basic math and calculations along with spelling.  The 
examiner stated that it was her opinion that the veteran 
exhibited mild cognitive impairment.  It was also her opinion 
that there was probably a relationship between the veteran's 
myocardial infarction and his cognitive impairment.

An August 1997 neuropsychology consultation report shows that 
the veteran displayed adequate concentration for testing.  
There was no evidence of a perceptual deficit.  Testing 
suggested mild problems with learning and retrieval and yet 
his performance on the visual recognition memory test and his 
immediate and delayed recall were normal.  The examiner 
stated that the veteran performed relatively well on the 
neuropsychological tests but that mildly slowed information 
processing and psychomotor speed were observed.  Otherwise, 
there was no consistent pattern of deficit.  The examiner 
concluded that the veteran did not appear to have more than 
mild cognitive impairment.

A September 1997 private examination report shows that the 
veteran reported cognitive impairment.  The examiner noted 
that he did not have access to any of the veteran's medical 
records.  On testing, his immediate and remote memory were 
considered fairly intact.  He was able to remember details of 
his past history.  He remembered two out of three items after 
five minutes, he named the last five U.S. presidents and he 
knew three of the states bordering Oregon.  The examiner 
stated that the veteran had "heart attacks in 1994 with, 
what I presume, was some lack of oxygen to his brain and 
subsequent memory loss."  He stated that he could only give 
the veteran a diagnosis of very mild dementia, even though it 
was not particularly evident during the examination.  

An April 1998 VA examination report shows that the veteran 
was able to repeat two of three words after a five-minute 
delay and he only made one error in performing serial 7s.  
The examiner noted that the veteran did not display signs of 
suffering from significant cognitive impairment during the 
brief mental status examination.  The examiner noted that 
although the veteran complained of cognitive impairment, the 
examiner could find no specific evidence in the mental status 
examination to support the veteran's claim.  The examiner 
stated that he could not make a formal diagnosis with regard 
to the veteran's claim of cognitive limitations.  An April 
1998 addendum to this report notes that after reviewing an 
August 1997 neuropsychological evaluation, the examiner did 
not believe that the veteran warranted a diagnosis related to 
a specific cognitive disorder.  

An August 2001 VA neuropsychological consultation shows that 
the veteran complained of cognitive impairment.  The 
examination report does not reflect that the examiner 
reviewed the veteran's c-file.  The examiner noted that the 
veteran's concentration was adequate for testing but that his 
effort on testing was questionable at times.  She noted that 
several times the veteran appeared to purposely intend to 
display his problems and that it was possible that he 
exaggerated his problems to some degree.  She felt his 
presentation did not always appear to be genuine.  The 
examiner stated that the veteran performed well on tests of 
attention and concentration and he performed in the normal to 
mildly impaired range on testing of learning and memory.  The 
examiner stated that neuropsychological testing revealed 
intact factual knowledge, abstract reasoning, visuoperceptual 
abilities, and attention/concentration.  She noted that 
although he performed in the normal to mildly impaired range 
on tests of information processing, visuomotor speed and 
learning and memory, these findings did not provide clear 
evidence of organic brain disease.  She stated that at most, 
he was mildly functionally impaired, but that his 
questionable effort at times could have exaggerated his 
degree of difficulties.

A November 2001 VA examination report noted that the examiner 
reviewed the veteran's c-file and medical file and his 
medical records from the 1994 hospital admission.  She stated 
that review of his medical records failed to suggest any 
neurological complications related to his bypass surgery.  
The examiner stated that she felt the veteran's complaints of 
distractibility and frustration were likely related to his 
depression and she noted that his medical records failed to 
reveal significant events which could produce cognitive 
dysfunction.

Finally, a May 2004 VA examination report shows that on 
clinical examination, the veteran showed essentially intact 
memory in that he was able to provide details of his past 
history in a relatively effortless manner.  The examiner did 
not feel that he could make a specific diagnosis of cognitive 
impairment in that there was not sufficient enough cognitive 
decline to warrant a specific diagnosis.  

In summary, the Board finds that the preponderance of the 
evidence is against the proposition that the veteran has 
cognitive impairment associated with the service-connected 
cardiovascular disability. Although opinions have been 
presented to support the veteran's allegations, the more 
probative evidence, the conclusions reached by VA examiners 
in April 1998, August 2001, November 2001 and May 2004, based 
on a review of the record, establishes that the veteran does 
not have diagnosable cognitive impairment. Accordingly, 
service connection for this condition is not warranted, 
either on a direct or secondary basis. 38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2005).


Conclusion

The Board also has taken into account the testimony provided 
by the veteran at personal hearings. Notwithstanding that a 
layperson such as the veteran is competent to offer evidence 
as to facts within his or her personal knowledge, such as the 
occurrence of an in-service injury, or symptoms, without the 
appropriate medical training or expertise, the veteran is not 
competent to render an opinion on a medical matter, such as, 
in this case, the etiology of the claimed conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.  

Entitlement to service connection for residuals of a right 
elbow injury is denied.  

Entitlement to service connection for a skin disorder of the 
hands, to include psoriasis, denied.

Entitlement to service connection for cognitive impairment, 
claimed as secondary to service-connected heart disease with 
hypertension, is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


